Citation Nr: 9900157	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  96-27 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1960 to March 
1962.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a March 1996 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
entitlement to an increased evaluation for a service-
connected left knee condition, evaluated as 30 percent 
disabling, and denied entitlement to a total disability 
rating due to individual unemployability.  The veteran 
appealed only the issue of entitlement to individual 
unemployability.


REMAND

The veteran contends that he is unemployable as a result of 
his service-connected disabilities, and that he is therefore 
entitled to a total rating for individual unemployability due 
to service-connected disabilities (TDIU).  The Board observes 
that the veteran is service-connected for a left knee 
disability, status-post total knee replacement, evaluated as 
30 percent disabling, as well as for post-operative removal 
of right great toenail, which has been evaluated as 
noncompensable.  

A total disability rating may be awarded if the Schedule for 
Rating Disabilities provides an evaluation of less than 100 
percent, when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 U.S.C.A. § 1155 (West 1991);  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 and Part 4 (1997).  The 
assignment of a total rating must be based on a determination 
"that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age."  38 
C.F.R. § 3.341 (a) (1997).  If there are two or more service-
connected disabilities, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined disability rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1997).  Otherwise, 
where a veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, he or she shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A finding of total 
disability is appropriate when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15.

The veteran has contended that he is unable to pursue gainful 
employment as a result of his service-connected left knee 
condition.  In his application for benefits, dated in October 
1995, the veteran indicated that he had was last employed in 
May 1991 working for a potato/produce company, and that he 
was fired from his last full-time job due to his service 
connected left knee condition.  He reported that he tried to 
obtain employment, but was not hired.  He did not list 
specific employers, types of work or dates of application.  

The veteran also reported that he was in receipt of 
disability retirement benefits.   The RO requested records 
pertaining to the veteran from SSA, and in March 1996, the RO 
received records showing that the veteran applied for 
disability benefits in July 1991, that disability benefits 
were denied in October and again, on reconsideration, in 
December 1991.  The RO should attempt to obtain state records 
pertaining the veteran to workers compensation and/or other 
disability compensation.

In October 1995, the veteran submitted a November 1994 letter 
from the VAs Boise RO which notified the veteran that he was 
not considered to be a candidate for vocational 
rehabilitation.  The Board notes that there is no report of 
record showing what evidence was considered by the vocational 
rehabilitation committee in making the determination.  It 
does not appear that the vocational rehabilitation file was 
requested.  The Board finds that a review of the vocational 
rehabilitation file would be helpful in evaluating the 
veterans claim.  

The Board notes that the most recent VA examination report 
regarding the veterans left knee shows relatively successful 
recovery following two left knee surgeries in 1993 and 1994.  
The Board finds that further evaluation of the factors 
effecting the veterans employability is required.  This 
further evaluation should include a contemporaneous VA social 
and industrial survey.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify all medical care 
providers who have treated or evaluated 
him for his service-connected left knee 
condition and/or his right great toenail 
removal since February 1996.  After 
securing any necessary authorization, the 
RO should attempt to obtain copies of all 
records that have not been previously 
obtained, to the present time.

2.  Thereafter, if in the discretion of 
the RO, further medical examination is 
warranted, the veteran should be 
scheduled for a VA examination to 
determine the current severity of his 
service-connected left knee condition 
and/or of his service-connected right 
great toe condition.  The veterans 
claims folder and a copy of this remand 
must be made available to the physician 
for review in conjunction with any such 
examination.  The reports of all such 
examinations should be associated with 
the veterans claims folder.

3.  The RO should contact the appropriate 
agencies of the State of Idaho and obtain 
copies of all records pertaining to any 
claim made by the veteran for disability 
benefits and/or supplemental security 
income, including a copy of any decisions 
pertaining thereto.

4.  The RO should obtain the VA 
vocational rehabilitation folder 
pertaining to the veteran, to include 
copies of all decisions, reports and 
records considered in making 
determinations as to the veterans 
eligibility for vocational 
rehabilitation.

5.  A VA Social and Industrial Survey of 
the veteran should be completed.  The 
veterans claims folder should be made 
available to the person conducting the 
survey.  The report of the Social 
Industrial Survey should address the 
relevance of an April 1994 anonymous tip 
which indicated that the veteran was 
employed as a truck driver in 1993.  The 
report of the VA Social and Industrial 
Survey should be associated with the 
veterans claims folder.

6.  When the above development is 
completed to the extent possible, the RO 
should readjudicate the issue of 
entitlement to a total disability rating 
based on individual unemployability due 
to service-connected disabilities.  In so 
determining, the RO should evaluate both 
the veterans service-connected left knee 
condition and the service-connected right 
great toe condition, and assess the 
current level of disability for each 
service-connected condition.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.  The RO must provide a summary 
of the applicable laws and regulations, 
with appropriate citations.  Thereafter, 
the case should be returned to the Board, 
if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
